Citation Nr: 0917201	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for gout, to include as 
secondary to service-connected disabilities.

2. Entitlement to service connection for arthritis of the 
hands and feet, to include as secondary to service-connected 
disabilities.

3. Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus associated with herbicide exposure, for 
the period prior to March 14, 2008, and in excess of 60 
percent for diabetes mellitus with chronic renal failure, for 
the period beginning March 14, 2008.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for diabetes mellitus associated with herbicide 
exposure and assigned a 20 percent rating, and denied service 
connection for the remaining disabilities at issue on appeal. 

Subsequently, the Board remanded those issues for additional 
development in May 2004.  

The Board notes that one issue on appeal, entitlement to 
service connection for cardiovascular disease, including 
coronary artery disease (CAD), hypertension, status post 
mitral valve repair, residuals of myocardial infarction 
(claimed as a stroke), and endocarditis, secondary to 
service-connected diabetes mellitus, was resolved in an 
October 2007 rating action when service connection was 
granted for CAD status post mitral valve repair and a 60 
percent rating was awarded, effective October 23, 2002.  

The Board also notes that a second issue on appeal, 
entitlement to service connection for renal insufficiency 
secondary to service-connected diabetes mellitus, was 
resolved by an October 2008 rating action which increased the 
Veteran's disability rating for diabetes from 20 percent to 
60 percent and recharacterized the disability at issue as 
diabetes mellitus with chronic renal failure.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of direct and secondary service connection for 
gout and arthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Prior to March 14, 2008, competent medical evidence 
demonstrated that the Veteran's service-connected diabetes 
mellitus associated with herbicide exposure was controlled 
with oral hypoglycemic agents, insulin, and a restricted 
diet.  There is no medical evidence of required restrictions 
on activities due to diabetes, or any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  

3.  For the period beginning March 14, 2008, diabetes 
mellitus is manifested by insulin, restricted diet, non-
compensable renal insufficiency, and infrequent ketoacidosis 
or hypoglycemic reactions that did not require at least three 
hospitalizations a year or weekly visits to a diabetic care 
provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus associated with herbicide exposure, for the 
period prior to March 14, 2008, and in excess of 60 percent 
for diabetes mellitus with chronic renal failure, for the 
period beginning March 14, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in November 2002, February 2003, March 2003, June 2003, 
June 2004, April 2005, and March 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in September 2008.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) also was added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described in 38 C.F.R. § 3.159(b)(1) of this section arises 
upon receipt of a Notice of Disagreement.  Therefore, 
regarding an initial increased rating for diabetes, the 
requirements outlined in Vazquez-Flores are not applicable.  
Instead, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).
Factual Background and Analysis

Diabetes Before March 14, 2008

A rating action in April 2003 awarded the veteran service 
connection for diabetes mellitus.  The award was based on a 
showing that the veteran was exposed to herbicides during his 
tour of duty in Vietnam.  A rating of 20 percent was assigned 
based on service department medical records and private 
medical records reflecting that the diabetes mellitus was 
treated with oral hypoglycemic agents and a restricted diet, 
without a showing the Veteran's activities were restricted.

Service department medical records dated in February 2001 
noted the onset of diabetes mellitus, type II.  The Veteran 
was placed on Glucotrol XL, 20 mg a day, and on a restricted 
diet for control.  Activities were indicated as non-
restricted.  A November 2001 record noted that the Veteran 
did fairly well with Avandia tablets and Glipizide and that 
insulin would be considered if necessary.  In April 2003, 
Veteran was seen for follow-up he was started on a sliding 
scale of regular insulin because of elevated blood sugar 
levels and the Avandia was discontinued.

In a rating action dated in August 2003, it was noted that 
the Veteran had several non-service-connected disabilities, 
to include arthritis of the hands and feet, gout, 
cardiovascular disease, including coronary artery disease 
(which has since been service connected), hypertension, 
endocarditis, and residuals of a stroke.  
 
Correspondence dated in August 2003 from Dr. K.R.B., the 
Veteran's primary care physician for a few months in 2003 
until the Veteran moved to Indiana, noted that medical 
evidence suggested that the Veteran was physically disabled 
and required regulation of his activities to control his 
diabetes.  He also wrote that the Veteran was only able to 
ambulate in his home, to his vehicle, and closely around his 
house because of his disability. 

VA outpatient medical records dated from November 2003 to 
June 2005 reflected ongoing treatment for diabetes.  A 
December 2003 VA outpatient medical record noted that the 
Veteran had not had any low blood sugar readings and took two 
types of insulin.  He was given home exercises for his 
arthritis, and splints for his wrists.  He declined therapy 
for his left hip.  His diabetes was described as under good 
control.  VA medical records dated in June 2004 and September 
2004 noted that the Veteran's diabetes was controlled with 
oral agents and insulin.

The Veteran underwent a VA medical examination in July 2004.  
The examiner noted that insulin was required to control the 
Veteran's diabetes and opined that his diabetes likely played 
a significant role in the development of his CAD.  The 
examiner also stated that it was unclear whether other 
conditions could be traced back to his diabetes.

The Veteran underwent a VA examination in September 2004.  He 
told the examiner that he did not have diabetic ketoacidosis 
when he was diagnosed with diabetes in 2001, and that while 
he initially was controlled with insulin while in the 
hospital, he had been discharged on oral medication.  Because 
he said that he continued to have poor control of his blood 
glucose, a sliding scale insulin had been added to his 
regimen.  As he continued to have high blood sugar levels 
recorded, he was started on Lantus and Glucotrol with an 
insulin sliding scare at mealtime.  He described bilateral 
leg cramping after walking distances greater than 200 feet.  
He denied complications due to diabetes and said that he had 
not been hospitalized for hypoglycemia.  

The Veteran underwent a VA examination in February 2006.  The 
examiner found that the Veteran took insulin for his diabetes 
and it was not well controlled.  He also found, after a 
review of the claims file, that there was evidence the 
diabetes pre-existed the diagnosis of CAD and that it was at 
least as likely as not that the CAD was secondary to his 
diabetes.  

May 2007 VA outpatient medical records noted that the Veteran 
was ambulatory and had been seen by a private physician for 
several years.  The Veteran reported that for exercise, he 
lifted weights and walked, as tolerated.

The Veteran underwent a series of VA examinations in August 
2007.  It was noted that he was on a low sodium, low sugar, 
and low cholesterol diet.  The examiner opined that the 
Veteran's erectile dysfunction and CAD were as likely as not 
related to his diabetes.  

Based upon the evidence of record, the Board finds that the 
Veteran's diabetes mellitus associated with herbicide 
exposure, for the period prior to March 14, 2008, was 
manifested by no more than control with oral hypoglycemic 
agents, insulin, and a restricted diet.  The objective 
medical evidence shows that the Veteran's service-connected 
diabetes mellitus initially required oral medication and some 
restrictions in his diet; in April 2003, insulin was added to 
his medications.  However, the competent medical evidence of 
record does not reflect that the Veteran's diabetes mellitus 
required "regulation of activities", defined in Diagnostic 
Code 7913 as "avoidance of strenuous occupational and 
recreational activities".  Dr. K.R.B., who was the Veteran's 
primary care physician for part of 2003, wrote in a letter 
that medical evidence suggested that the Veteran required 
regulation of his activities to control his diabetes and that 
the Veteran had difficulty walking.  However, the physician 
did not explain if and how the Veteran's activities were 
regulated, and none of the medical evidence in the claims 
file for this time period supports Dr. K.R.B.'s opinion.  
Further, the evidence reflects that the Veteran had other 
significant disabilities, including arthritis and gout that 
affected his ability to undertake strenuous occupational and 
recreational activities, and required the use of splints.  
The  Board points out that the requirement that diabetes 
mellitus necessitates regulation of activities is a primary 
factor distinguishing a 40 percent rating from the 20 percent 
rating under Diagnostic Code 7913.  It logically follows that 
the Veteran also lacks those factors that are criteria for a 
rating higher than 40 percent (episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations for 
diabetic care, visits at least twice monthly to a diabetic 
care provider, etc.).

In addition, competent medical evidence reflects that with 
the exception of CAD and erectile dysfunction, the Veteran 
did not have any additional compensable diabetic 
complications during this time period.  The Board notes that 
since October 2002, the Veteran has been entitled to special 
monthly compensation under 38 C.F.R. § 3.350 for loss of use 
of a creative organ, and in an October 2007 rating action, 
the Veteran was service connected for CAD status post mitral 
valve repair secondary to diabetes.  

Diabetes Since March 14, 2008

The Veteran underwent a VA general medical examination in 
March 2008.  The Veteran complained of peripheral neuropathy 
in his lower extremities and erectile dysfunction as a result 
of diabetes.  He walked with a cane and arrived at the 
examination in a wheelchair.  The examiner noted infrequent 
ketoacidosis or hypoglycemic reactions and that the Veteran 
had only been hospitalized for diabetes for a total of three 
times.  He saw a diabetic care provider every three to four 
months.  Treatment consisted of oral hypoglycemic agents and 
insulin.  It was noted that he followed a restricted diet and 
had recently lost about 10 pounds because of diarrhea and 
pneumonia.  It also was noted that the Veteran avoided 
strenuous activity, though no specific restrictions on 
activities due to diabetes were noted.  The examiner also 
reported that the Veteran had cataracts removed from both 
eyes within the previous two years and that an ophthalmology 
examination revealed mild retinopathy.

The March 2008 VA examiner diagnosed diabetes mellitus, type 
II, and noted that the Veteran required insulin to control 
his blood sugars.  He also opined that the Veteran's 
hypertension, hypercholesterolemia, CAD, myocardial 
infarction, erectile dysfunction, and peripheral neuropathy 
were as likely as not associated with his diabetes.  The 
examiner also opined that the Veteran's chronic renal 
insufficiency was associated with microvascular disease 
caused by diabetes mellitus, hypertension and 
hypercholesterolemia.

Based upon the evidence of record, the Board finds that the 
Veteran's diabetes mellitus with chronic renal failure was 
manifested by use of insulin, a restricted diet, regulation 
of activities, non-compensable renal insufficiency, and 
infrequent ketoacidosis or hypoglycemic reactions that did 
not require at least three hospitalizations a year or weekly 
visits to a diabetic care provider.  As noted above, 
entitlement to a 100 percent rating for diabetes requires 
more than one daily injection of insulin, restricted diet, 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Since VA examination on March 14, 2008, the 
objective medical evidence shows that Veteran's service-
connected diabetes was controlled with insulin and oral 
hypoglycemic agents.  While he followed a restricted diet his 
loss of 10 pounds was associated with a bout of diarrhea and 
pneumonia and was not progressive.  He was hospitalized for 
diabetes no more than three times since its onset in 2001 and 
he was seen by his diabetic care provider every three to four 
months.  Though no restrictions on activities were cited 
specifically in the medical evidence, the examiner noted that 
the Veteran avoided strenuous activity.  Further, for the 
first time, it was noted that the Veteran's renal 
insufficiency was associated with his diabetes, a non-
compensable complication if separately evaluated.

In addition, the March 2008 VA examination reflects other 
compensable diabetic complications, such as peripheral 
neuropathy in the lower extremities and CAD.  In an October 
2008 rating action service connection was granted for 
peripheral neuropathy of the lower extremities, and the 
discussion in the Introduction above explained that the 
AMC/RO had resolved other issues secondary to the diabetes.  
Consequently, the assignment of a separate disability rating 
for any other condition is not warranted under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).

The Board acknowledges the Veteran's contentions that his 
diabetes mellitus is more severely disabling.  However, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for 
entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, for the period prior to March 14, 2008, 
and in excess of 60 percent for the period beginning March 
14, 2008, must be denied.  The Board has considered 
additional staged ratings, under Fenderson, supra, but 
concludes that they are not warranted in this case.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus associated with herbicide exposure, for the 
period prior to March 14, 2008, and in excess of 60 percent 
for diabetes mellitus with chronic renal failure for the 
period beginning March 14, 2008, is denied. 


REMAND

As noted above, the provisions of the VCAA are applicable to 
this case.  Information concerning the VCAA was provided to 
the Veteran by correspondence dated in November 2002, June 
2004, April 2005, and March 2006.  However, the Veteran has 
never received VCAA notice of the information and evidence 
needed to substantiate a secondary service connection claim.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The RO adjudicated the Veteran's claims for service 
connection for gout and for arthritis as entitlement to 
direct service connection, although when the Veteran filed 
his benefits claim in October 2002 he claimed that both 
conditions were secondary to prescribed medication, 
apparently for one of his service-connected disabilities.  
Therefore, the Board has characterized these two issues as 
they appear on the title page.  On remand the Veteran must be 
sent VCAA notice of the information and evidence necessary to 
substantiate his claim for service connection for gout, to 
include as secondary to a service-connected disability, and 
his claim for service connection for arthritis of the hands 
and feet, to include as secondary to a service-connected 
disability.

A review of the record reflects that while the AMC/RO 
adjudicated several of the issues noted in the Board's May 
2004 remand, it did not issue a supplemental statement of the 
case (SSOC) regarding the Veteran's claims related to gout 
and arthritis, even though additional evidence, including VA 
examinations of gout and arthritis conditions in September 
2004, February 2006 and July 2006, were added to the claims 
file.  Indeed, these two issues have not been adjudicated 
since the RO issued a statement of the case in August 2003.  

As the AMC/RO has not considered the additionally received 
evidence in adjudicating these two service connection claims, 
the Board has no alternative but to remand these issues to 
the AMC/RO for consideration of the claims in light of the 
additional evidence received, and for issuance of a SSOC 
reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.38 
(2008).  Therefore, the Board will remand these two issues, 
as amended to include whether either claim is secondary to a 
service-connected disability, and request the AMC/RO to 
readjudicate these two issues and issue a SSOC after 
providing the Veteran with the remedial VCAA notice described 
above.  

Finally, the Board notes that in its May 2004 remand it 
requested that the AMC/RO obtain or locate records from 
Sentara Norfolk General Hospital because the Veteran had 
identified these private records, but mail to that facility 
was returned by the U.S. Postal Service and a note in the 
claims file disclosed that the RO already had the records 
though they were not found in the file.  A review of the 
claims file disclosed that these records are still not found 
in the file and that the AMC/RO failed to mention these 
records when it issued its September 2008 SSOC.  Therefore, 
on remand the AMC/RO should attempt to obtain or locate these 
missing private medical records.  Attempts to locate these 
records should be documented in the file.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received medical treatment from the 
Danville, Illinois, VA Medical Center ("VAMC"); however, as 
the claims file only includes records from that facility 
dated up to October 2007, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  The notice to the Veteran is 
to include proper notice of the 
information and evidence needed to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2008) for his gout and arthritis issues 
on appeal.

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his claimed gout and arthritic hand and 
foot disabilities and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the Sentara Norfolk 
General Hospital; and medical records from 
the Danville, Illinois VAMC for the period 
from October 2007 to the present.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for gout, to include as 
secondary to a service-connected 
disability, and entitlement to service 
connection for arthritis of the hands and 
feet, to include as secondary to a 
service-connected disability, should be 
reviewed with consideration of all 
applicable laws and regulations, 
specifically to include consideration of 
all of the evidence of record since the 
August 2003 statement of the case was 
issued.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


